Citation Nr: 0209342	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-03 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from November 1955 to 
November 1958, and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision of the VA RO 
which denied a claim of service connection for disability 
characterized as defective visual acuity.  

The Board issued a Remand in February 2001 requesting 
necessary development, and broadening the issue to more 
accurately reflect the veteran's original claim.  The 
requested development is now complete.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim on appeal has been 
obtained by the RO.  

2.  The evidence of record does not show that any of the 
veteran's current eye disorders, to include right eye ocular 
prosthesis, status post diabetic neovascular glaucoma, and 
left eye decreased vision due to proliferative diabetic 
retinopathy, were incurred in, or are related to, his active 
service, or any incident thereof.  

3.  Residuals of right amblyopia ex anopsia and astigmatism 
noted in service, are not presently demonstrated.  


CONCLUSION OF LAW

No current eye disability, to include right eye ocular 
prosthesis, status post diabetic neovascular glaucoma, and 
left eye decreased vision due to proliferative diabetic 
retinopathy, was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1132, 1137 (West 
1991 & Supp. 2001); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to the claim 
and that VA has made reasonable efforts to assist the veteran 
substantiate his claims.  During the pendency of the 
veteran's claims, VA's duty to assist claimants was modified 
by Congress, and signed into law by President Clinton as a 
liberalizing regulation.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107. VA issued 
regulations to implement the VCAA in August 2001. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for service 
connection for the claimed disability, as well as the 
evidence of record, by the December 1998 statement of the 
case (SOC), and the August 2000 and February 2002 
supplemental statements of the case (SSOC's), as well as the 
Board's February 2001 Remand.  In March 2001, the RO sent the 
veteran correspondence identifying and requesting types of 
medical evidence, giving notice of VCAA, and explaining how 
VA would assist him to obtain any pertinent records.  The VA 
has obtained all identified VA and private treatment records, 
and in August 2001, he was afforded a special eye 
examination, with medical opinion and review of his 
documented clinical history.  

In this case, the Board specifically finds that VA has met, 
perhaps exceeded, the obligations of both the new and old 
criteria regarding the duty to assist.  There is no 
indication of existing evidence that could substantiate the 
claims that the RO has not obtained.  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the claim.  In light 
of the foregoing, the Board finds that under the 
circumstances of this case, VA has completed every reasonable 
effort to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Congenital or developmental defects, including refractive 
error of the eye, are not disease or injuries within the 
meaning of 38 U.S.C.A. § 1110.  See 38 C.F.R. § 3.303(c).

Although not directly applicable to the claim on appeal, the 
Board notes that where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and diabetes mellitus becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  A claim of service connection for 
diabetes mellitus is not before the Board.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service. 38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service. 
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact. Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

As noted by the Board in our Remand of February 2001, and 
confirmed on instant review of the service medical records, 
the veteran was found to have right amblyopia ex anopsia, 
also noted as a defect of the iris of the right eye, on 
examination in November 1955 upon his entry into active 
military duty.  He reported no history of eye trouble, he did 
not wear eye glasses, and his distant vision was tested to be 
60-1 in the right, and 20-2 in the left.  No treatment for 
eye trouble or decreased vision is shown during his first 
period of active duty ending in November 1958.  On physical 
examination in October 1958 for separation from service, the 
veteran reported a history of eye trouble, but his distant 
vision was tested to be 20/20 bilaterally, without any 
indication of correction or the use of eye glasses.  The 
examiner made a notation that there was no significant data.  
The veteran was discharged at that time.  

Upon examination in October 1961 for recall to active duty, 
the veteran again reported no eye trouble, but reported that 
he had worn eye glasses for distance vision and for reading 
since 1956.  He was found not to have any eye glasses 
presently.  His distant vision was tested to be 20/200 in the 
right eye, and 20/70 in the left eye, and both were found to 
be corrected to 20/20.  As before, no treatment for any eye 
complaint is shown in service during this second period.  On 
ophthalmologic examination in March 1962, vision without 
correction was 20/70 in the right eye, and 20/40 in the left.  
An astigmatism was noted in the right eye, for which a new 
prescription was given.  Additional treatment is not shown 
for the remainder of his active duty through August 1962.  On 
examination for separation conducted in June 1962, the 
veteran reported, in pertinent part, a history of eye trouble 
and the use of eye glasses.  The examiner found the eyes to 
be generally normal in visual acuity and refraction, his 
distant vision was 20/50 in the right and 20/40 in the left, 
and both were corrected to 20/20.  Ophthalmoscopic testing 
was normal, as were pupils, and ocular motility.  No defects 
were noted.  His discharge was effective in August 1962.  

The post-service medical evidence shows an approximate 12- to 
14-year history of insulin dependent diabetes since 
approximately 1988 or 1990, with ocular disorders related to 
his diabetes.  See VA treatment record dated in April 1993.  
In November 1993, the veteran was noted for a history of 
right eye neovascular glaucoma, with chronic right eye pain, 
and a history of right eye blindness.  The veteran underwent 
surgery for ocular prosthesis of the right eye in 
approximately April 1994 due to neovascular glaucoma related 
to diabetes mellitus.  In December 1996, he was noted to have 
a history of left eye diabetic neoproliferative disease, with 
vision only in the left eye.  

The veteran's sworn testimony was obtained at a hearing 
conducted at the RO in May 1999.  At that time, the veteran 
reported that during service in Korea in 1956 or 1957, he 
experienced "snow blindness," and that the sun's glare off 
of the snow created some aggravation to his eyesight while on 
guard duty in Korea.  The veteran testified that he had been 
diagnosed with glaucoma aggravated by diabetes, and that no 
physician had ever told him that his glaucoma was due to in-
service snow blindness.  

Pursuant to Board Remand of February 2001, the veteran was 
afforded a consultation eye examination in August 2001.  The 
veteran's reported history was noted to include a right eye 
blood vessel burst in about 1990, with removal of the right 
eye in approximately 1995 for right eye pain and blindness.  
Uncorrected vision was 20/80 in the left for distance vision 
and 20/130 uncorrected for near vision, with no light 
perception from the right orbit.  The diagnosis was inactive 
proliferative diabetic retinopathy on the left, prosthesis on 
the right.  

In an August 2001 addendum to this report, the examiner 
specifically noted the in-service findings of right amblyopia 
ex anopsia and astigmatism.  The nature of the veteran's 
right eye disease was identified as neovascular glaucoma, 
which the examiner related to the veteran's 1990 onset of 
diabetes mellitus, as well as left eye decreased vision, 
which the examiner also related to diabetic retinopathy.  The 
veteran's history was noted to include clinically significant 
macular edema, with proliferative diabetic retinopathy, and 
numerous laser treatments for both of these disorders.  It 
was opined that the veteran's diabetic retinopathy was the 
cause of his subnormal vision of the left side, and that his 
diabetes was the cause of his diabetic retinopathy.  The 
examiner was also of the opinion that neither the in-service 
notation of amblyopia ex anopsia, nor the astigmatism, were 
related to any of his current eye disorders.  Rather, it was 
the medical opinion of the examiner that the veteran's 
current eye disorders, including no vision in the right eye 
and decreased vision and some restriction of the visual field 
on the left, relate to his diabetes.  Furthermore, the 
physician concluded that there is nothing in the clinical 
history which would imply that the veteran's diabetes is 
related to his prior military service.  Additionally, the 
examiner stated that he knew of no correlation between glare 
off snow causing diabetes of diabetic retinopathy, and that 
such a link would be "implausible."  Additionally, he 
believed that there was no indication in the medical record 
that any eye disorder of the veteran underwent an increase in 
disability during his periods of active military service.  

Analysis

The veteran's diabetes mellitus related eye disorders are not 
shown prior to 1988 or 1990.  Thus, the presumption of 
service connection for diabetes mellitus, to the extent 
applicable to related eye disorders, is not for beneficial 
application in this case, since diabetes mellitus and related 
eye disorders are not shown until no less than two and a half 
decades after the veteran's separation from service.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against service 
connection for an eye disorder.  The August 2001 medical 
opinion, as amended, is based upon a thorough review of the 
record and contains a detailed analysis supporting its 
conclusions.  Accordingly, the Board finds this opinion is 
entitled to more probative weight than all the remaining 
evidence of record.  

In this regard, the Board notes that the physician who 
provided the opinion stated that he had not seen the service 
medical records.  He did review the background provided in 
the Board's remand that reflected the pertinent diagnoses of 
amblyopia ex anopsia and astigmatism in service.  The 
physician further concluded that all of the current eye 
pathology was due to post service diabetes.  In light of 
these considerations, the Board finds that the opinion is 
adequate and that there is no requirement that it be returned 
for further consideration of the service medical records.  
The pertinent diagnoses in service were before the physician.  
The physician's conclusion that all of the current eye 
pathology is due to post service causes makes the question of 
potential inservice aggravation of any preexisting eye 
pathology moot and thus answers all the questions posed by 
the Board in the remand. 

As noted above, this medical opinion relates all of the 
veteran's current eye disorders to his diabetes mellitus, 
including those that resulted in the removal of his right 
eye.  As the medical examiner found, the Board notes that the 
evidence of record shows no diabetes mellitus prior to 1988 
or 1990.  Significantly, there is no medical evidence of 
record which would tend to substantiate the veteran's 
assertion that glare off of snow in service caused or 
aggravated his glaucoma or any other eye disorder in service.  
Indeed, the August 2001 report includes the medical opinion 
that such a link would be implausible.  Rather, the sole 
medical opinion of record is that all of the veteran's 
current eye disorders relate to diabetic retinopathy and 
glaucoma, and his underlying diabetes mellitus disease, shown 
many years after service.  None of these current diagnoses 
were shown in service, and none of these disorders are 
related to service by any qualified medical evidence of 
record.  

The Court has held that lay persons are not competent to 
offer medical opinions.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  To the extent that the veteran's statements and 
sworn testimony are offered for reasons which require medical 
knowledge under the Court's holding in Grottveit, such 
evidence fails to approach the weight of the August 2001 
medical opinion evidence.  Lay statements such as the 
veteran's can certainly provide an eyewitness account of his 
symptoms, but the capacity of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
veteran's lay statements that snow glare aggravated his 
visual acuity, or caused his glaucoma or diabetes mellitus, 
his statements tend to advance an unsupported medical 
conclusion, and are clearly of less weight and probative 
value than the medical opinion of August 2001 which concludes 
that any such link is implausible.   While the Board has no 
doubt about the veteran's sincere belief in the validity of 
his claim, he is not competent to attribute any eye symptoms 
in service to a given eye disorder presently demonstrated.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

Service medical record show use of eye glasses for reading 
and distant vision from 1956, however, refractive error of 
the eye is not a disease or injury within the meaning of 
38 U.S.C.A. § 1110; See 38 C.F.R. § 3.303(c).  Although 
consideration has been given to the additional diagnoses of 
amblyopia ex anopsia (defined as dimness of vision without 
detectable organic lesion and resulting from long disuse, see 
Dorland's Illustrated Medical Dictionary, 26th Edition, p. 55 
(1985)) and astigmatism noted in service, as well as his 
reports of eye trouble, the August 2001 medical opinion 
weighs against the claim, as do the service medical records.   
Specifically, decreased distance visual acuity was noted on 
entry in November 1955.  Thus the veteran is not entitled to 
any presumption of sound condition.  His decreased visual 
acuity noted at entry was not corrected at the time, and on 
separation from examination in November 1958, it was 
corrected vision was 20/20.  Similarly, while 20/200 and 
20/70 right and left distant vision was noted on re-entry 
into service in October 1961, right and left distant vision 
actually improved on final separation examination in August 
1962, with scores of 20/50 and 20/40 noted at that time.  
Each was corrected to 20/20 at that time.  The salient point 
is that the August 2001 medical opinion specifically 
considered the in-service findings of amblyopia ex anopsia 
and astigmatism of the right eye, and found that neither was 
aggravated in service.  Moreover, the medical examiner opined 
that neither of these findings could be related to any 
current eye disorder, including the veteran's present 
decreased left eye visual acuity and the right eye disorder 
which resulted in the loss of that eye.

Accordingly, with consideration of the service medical 
records, the post-service medical history of diabetes 
mellitus and related eye problems from 1988 or 1990-many 
years after the veteran's discharge in 1962, and with medical 
evidence showing no relation to such prior service, and 
consideration of the other medical opinion contained in the 
August 2001 reports, no basis exists for a more favorable 
disposition of the claim on appeal, to include on an 
aggravated basis.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  The Board finds that the preponderance 
of the evidence of record-primarily the August 2001 medical 
opinion statement, as well as the service medical records, 
are against the claim on appeal.  


ORDER

Entitlement to service connection for an eye disorder is 
denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

